DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/10/2022. It is noted, however, that applicant has not filed a certified copy of the CN202111121543.5 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art refences found are UNNIKRISHNAN et al (U.S. Pub. 2021/0209785 A1), Galvane et al (U.S. Pub. 2018/0204343 A1), Zhou et al (U.S. Pub. 2017/0039765 A1), Malka et  al (U.S. Pub. 2022/0058823 A1), Shen (U.S. Pub. 2020/0027229 A1), and Shen et al (Shen et al, "3D Object Detection and Instance Segmentation from 3D Range and 2D Color Images", Sensors 2021, 21, 1213, Published: 9 February 2021, https://doi.org/10.3390/s21041213). UNNIKRISHNAN et al, Galvane et al, and Zhou et al disclose a three-dimensional (3D) model-based coverage path/trajectory/map planning method for an unmanned aerial vehicle, comprising determining a size of a view frustum of the unmanned aerial vehicle. Malka et al, Shen, and Shen et al disclose establishing a bounding box of a three-dimensional model according to the view frustum. Other references of record also disclose various features of the claim. However, prior art fails to disclose all limitations of the claim, and to show the obviousness of the claim as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613